Case 1:15-cv-05991-ER Document 26 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SREAM INC,

Plaintiff,
ORDER

— against — 15 Civ. 5991 (ER)

SHISHA INTERNATIONAL INC, et al.,

Defendants.

 

 

Ramos, D.J.:

 

On July 30, 2015, Sream Inc. brought suit against Shisha International Inc., The Gift
Shop Corp, Blue Nile Ltd., and Does 1-10 (collectively, “Defendants”) for trademark
infringement and counterfeiting. Doc. 1. On September 9, 2015, the Clerk issued a certificate of
default judgment against defendants The Gift Shop and Does 1-10. Doc. 16. However, on
October 5, 2015, the Court granted The Gift Shop Corp., by Mohammad Shoaib, a pro se litigant,
a third extension of time to respond to the complaint. Doc. 25. The Court specified that “no
further request for an extension of time to answer will be granted.” Jd. Since then, none of the
Defendants have responded to the complaint, and Plaintiff has not moved for default judgment.

Accordingly, Plaintiff is directed to provide the Court with a status update by October
22,2020. Failure to comply with the Court’s order could result in sanctions, up to and including

dismissal for failure to prosecute under Fed. R. Civ. P. 41(b).

It is SO ORDERED.

Dated: October 8, 2020

New York, New York azo \
4

 

EDGARDO Ramos, U.S.D.J.

 
